Beck, J.
Under the decision in the case of Wright v. Jett, 120 Ga. 995 (48 S. E. 345), the court should have sustained the plea in abatement, and erred in refusing to do so and in overruling that plea. The mere fact that the clerk and the sheriff agreed, in .the language of the witnesses, to “take him [Mr. Longley] for the costs,” 'did not meet the requirements of the statute. It is disclosed by the evidence that the costs of the first case were not 'actually paid until after the institution of the second case. The fact that the officers of the court agreed to take Mr. Longley, the attorney, for the costs did not mean that they had released the party plaintiff from liability for the costs. It is unnecessary for us to rule as to what would have been the effect of an agreement between Mr. Longley, the attorney for the plaintiff, 'and the officers of court that they would accept his obligation to-pay. the costs in lieu of the obligation of the party plaintiff himself, and that the plaintiff should be entirely released from all liability for the costs. We can not construe the agreement between the attorney and the officers of court so as to give it this meaning. Such an arrangement between the plaintiff, who dismissed the first case, or his attorney, and the officers of court, relative to the payment of costs, fails entirely to satisfy the statute requiring the payment of costs, where a case is dismissed, before the suit can be brought again. See, in this connection, Wright v. Jett, supra, and Board of Education v. Kelley, 126 Ga. 479 (55 S. E. 238).

Judgment reversed.


All the Justices concur.